DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-4, 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claims 1, 3, 4, 7, 8, and 11 states the term “preferably.” Preferably is unclear if the claim is requiring the preferable limitations or if these limitations are an optional feature of the embodiments in the specification.

Claims 1, 3-4 and 6-10 states the phrase “in particular.” The phrase is unclear if the claim is requiring the limitations or if the limitations are an optional feature of the embodiments of the specification.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 5-6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (US 20090068549-as cited in the IDS and hereinafter Hamada).

Regarding claim 1, Hamada teaches an energy storage system for a vehicle having the following:
a multiplicity of energy storage cells for providing and/or storing electrical energy (Figure 1B, [0045] power generating elements 130);

wherein a multiplicity of dividing walls (partition walls 111) for subdividing the interior of the housing into a multiplicity of chambers are arranged in the interior of the housing (Figure 1B),
 wherein each chamber is configured to accommodate an energy storage cell, wherein a fluidic connection is formed between the individual chambers (Figure 2; [0052] communication holes 112 for establishing a fluidic connection),
and wherein a vent valve (Safety valve 120) is arranged on one of the wall elements, preferably a cover element, of the housing in each case in a region assigned to a corresponding chamber, wherein at least one of the vent valves is an active vent valve and the rest of the vent valves are blind plugs (abstract- at least one safety valve is used).

Regarding claim 3, Hamada teaches all of the claim limitations of claim 1 above. Hamada further teaches wherein exactly one active vent valve is arranged on the one wall element, in particular on the cover element, of the housing, specifically preferably such that the active vent valve is assigned to a chamber that is arranged in a central region of the interior of the housing ([0052] a single safety valve is used).

Regarding claim 5, Hamada teaches all of the claim limitations of claim 1 above. Hamada further teaches wherein each dividing wall (Partition wall 111) has at least one opening (communication holes 112) for forming the fluidic connection between the individual chambers ([0052-0053] Figure 2).

Regarding claim 6, Hamada teaches all of the claim limitations of claim 5 above. Hamada further teaches wherein at least one of the multiplicity of dividing walls (partition wall 111)), in particular all of the dividing walls, has/have in each case exactly one opening (Figure 2, communication holes [0052-0053]) in an upper region of the particular dividing wall (Figure 2).

Regarding claim 8, Hamada teaches all of the claim limitations of claim 6 above. Hamada further teaches wherein at least one dividing wall (partition wall 111), in particular all of the dividing walls, has/have the one opening (Figure 2 communication holes [0052-0053])) in an upper, central region of the particular dividing wall (Figure 2, communication holes 112 in the central region).

Regarding claim 11, Hamada teaches all of the claim limitations of claim 1 above. Hamada further teaches wherein the active vent valve (safety valve 120) is in the form of a one-way valve with a predetermined or pre-determinable venting pressure, wherein the one-way valve is in this case integrated preferably into a vent plug ([0012] safety valve opens when the inner pressure of the compartment increases abnormally, the safety valve will function as a vent plug when the internal pressure does not exceed a threshold for causing the safety valve to open).

Claim(s) 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20150079427-hereinafter Chen).

Regarding claim 1, Chen teaches an energy storage system for a vehicle which has the following:
a multiplicity of energy storage cells for providing and/or storing electrical energy (Chen Figure 1b, cell compartments 104);

wherein a multiplicity of dividing walls (division planes 103) for subdividing the interior of the housing into a multiplicity of chambers are arranged in the interior of the housing (Figure 4),
 wherein each chamber is configured to accommodate an energy storage cell, wherein a fluidic connection is formed between the individual chambers ([0034], at least one fluid channel opening),
and wherein a vent valve ([0026] gas vent valve) is arranged on one of the wall elements, preferably a cover element, of the housing in each case in a region assigned to a corresponding chamber, wherein at least one of the vent valves is an active vent valve and the rest of the vent valves are blind plugs ([0026]- at least one gas vent valve is used).

Regarding claim 13, Chen teaches all of the claim limitation of claim 1 above. Chen further teaches wherein the energy storage system is a lead-acid battery (Chen [0006] battery is a valve regulated lead acid battery).

Regarding claim 14, Chen teaches all of the claim limitations of claim 13 above. Chen further teaches wherein the energy storage system is in the form of a valve-regulated lead acid battery (Chen [0006] battery is a valve regulated lead acid battery, VRLA).


Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claims 2, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20090068549-hereinafter Hamada) as applied to claim 1, and further in view of Kita et al. (US 5849431-hereinafter Kita).


Regarding claim 2, Hamada teaches all of the claim limitations of claim 1, but fails to teach wherein at least one of the vent valves is in the form of a blind plug.
	Kita discloses a secondary battery for an electric vehicle. Kita teaches a blind plug 4 used to seal a cylindrical casing 17 (Kita Figure 3, Col. 10 lines 23-38). The blind plug is provided to create a proper seal between outlets of the battery.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teaches of Kita’s to insert Kita’s blind plug into some of Hamada’s safety valves such that the some of the safety valves are effectively sealed with the blind plugs.

Regarding claim 4, Hamada teaches all of the claim limitations of claim 1. Hamada further teaches where multiple active vents valves are arranged on the one wall element in particular on the cover element of the housing (Hamada abstract, at least one safety valve and the safety valves being less in number than the compartments). Hamada fails to teach wherein the active vent valves are separated by a chamber containing a blind plug.
Kita discloses a secondary battery for an electric vehicle. Kita teaches a blind plug 4 used to seal a cylindrical casing 17 (Kita Figure 3, Col. 10 lines 23-38). The blind plug is provided to create a proper seal between outlets of the battery.


Regarding claim 12, Hamada teaches all of the claim limitations of claim 1 above. Hamada fails to teach wherein blind plugs are in the form of vent plugs, which are configured to seal off the interior of the housing. 
Kita discloses a secondary battery for an electric vehicle. Kita teaches a blind plug 4 used to seal a cylindrical casing 17 (Kita Figure 3, Col. 10 lines 23-38). The blind plug is provided to create a proper seal between outlets of the battery.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teaches of Kita’s to insert Kita’s blind plug into some of Hamada’s safety valves such that the some of the safety valves are effectively sealed with the blind plugs. The blind plugs of Kita create an effective seal for sealing the interior of the battery housing.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20090068549-hereinafter Hamada) as applied to claim 6 above, and further in view of Matsumoto et al. (US 20180183026-hereinafter Matsumoto). 

Regarding claim 7, Hamada teaches all of the claim limitations of claim 6 above, but fails to teach wherein the openings of the dividing walls are oriented in an offset manner.
Matsumoto discloses a battery pack with gas discharging valves in opposing surfaces of single cells. Matsumoto teaches wherein the gas discharge valves 60 are offset (Matsumoto Figure 9, [0051-0052]) such that gas can be efficiently discharged, less likely for gas to be blown directly into the other gas discharge valve, and to suppress various types of inconvenience that is possible to occur when the gas discharge valves overlap (Matsumoto [0052]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Matsumoto by modifying Hamada’s communication holes 112 to be offset from one another so as to suppress various types of inconvenience that is possible when the gas discharge valves overlap and so that gas can be efficiently discharged.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20090068549-hereinafter Hamada) as applied to claim 5 above, and further in view of Ogata et al. (US 20060166087-hereinafter Ogata).

Regarding claim 9, Hamada teaches all of the claim limitations of claim 5 above. Hamada fails to teach wherein at least one of the multiplicity of dividing walls, in particular all of the dividing walls, has/have in each case exactly two openings in an upper region of the particular dividing wall, wherein the two openings are preferably arranged in each case in two upper end regions of the corresponding dividing wall.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Hamada’s  partition walls 111 to include multiple openings (communication holes 112 of Hamada) as taught by Ogata such that communication between battery elements is provided and to prevent leakage of the electrolytic solution.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20090068549-hereinafter Hamada) as applied to claim 5 above, and further in view of Smith et al. (US 20090169978-hereinafter Smith).

Regarding claim 10, Hamada teaches all of the claim limitations of claim 5. Hamada fails to teach wherein a membrane is formed in at least one of the openings.
Smith discloses a multi-cell battery with partitions forming a plurality of compartments that house electrochemical cells and having a gas channel for releasing gas from inside of the battery module. Smith teaches a gas permeable hydrophobic membrane 1060 that covers the opening s in the cell compartments 1005 such that the membrane coverings will prevent the escape of electrolyte but will permit the gases from each of the cell compartments (Smith [0119]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add Smith’s gas permeable hydrophobic membrane over the communication holes 112 of Hamada such that 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Maria Laios/Primary Examiner, Art Unit 1727